DETAIL ACTION
Claims 1-20 are allowed in this Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Johnathan L. Chai (Reg. # 75,690) on November 9, 2021.
The application has been amended as follows:
Claim 15 is amended.

AMENDMENTS TO THE CLAIM
1.	(Previously Presented)  A computer-implemented method for indexing of data entries in an indexing system, the method comprising:
determining a first distance between a first data entry and a second data entry, the first data entry and the second data entry indexed in a database;
determining a second distance between the first data entry and a third data entry indexed in the database; 
generating a first key mapping the first data entry to the second data entry, the first key including the first distance and a first index indicating sources of each of the first data entry and the second data entry in the database;

storing the first key and the second key in a key database, wherein the key database stores a plurality of keys associated with a plurality of different distances; 
receiving, by the indexing system from a client device, a query of the database, the query indicating at least a target distance; 
determining a response to the query by:
determining a subset of the plurality of keys by comparing the target distance with each of the plurality of different distances stored in the key database, wherein the subset of the plurality of keys includes at least one of the first key and the second key,
retrieving, by the indexing system from the key database, the subset of the plurality of keys, and
retrieving, by the indexing system from the database, information associated with at least one of the data entries using at least one of the first index and the second index retrieved from the subset of the plurality of keys; and
transmitting the response from the indexing system to the client device.
2.	(Original)  The computer-implemented method of claim 1, further comprising:

3.	(Original)  The computer-implemented method of claim 2, wherein the first data entry describes a first event and the second data entry describes a second event, and wherein the user interface has a timeline of events including at least the first event and the second event.
4.	(Original)  The computer-implemented method of claim 3, wherein the first event and the second event are associated with a same subject, and wherein the timeline of events illustrates a connection between the first event and the second event.
5.	(Original)  The computer-implemented method of claim 3, wherein generating the user interface comprises:
determining a first number of a type of event within a time range of the timeline of events;
determining a second number of the type of event within another time range adjacent to the time range; and
consolidating the time range and the other time range by aggregating the first number and the second number of the type of event.
6.	(Original)  The computer-implemented method of claim 1, further comprising:
receiving one or more criteria associated with the query; and 

7.	(Original)  The computer-implemented method of claim 6, wherein the one or more criteria indicate demographic information, geographical information, a start date, or an end date.
8.	(Previously Presented)  A non-transitory computer-readable storage medium comprising stored instructions for indexing of data entries in an indexing system, the instructions when executed by a processor causes the processor to:
determine a first distance between a first data entry and a second data entry, the first data entry and the second data entry indexed in a database;
determine a second distance between the first data entry and a third data entry indexed in the database; 
generate a first key mapping the first data entry to the second data entry, the first key including the first distance and a first index indicating sources of each of the first data entry and the second data entry in the database;
generate a second key mapping the first data entry to the third data entry, the second key including the second distance and a second index indicating sources of each of the first data entry and the third data entry in the database;
store the first key and the second key in a key database, wherein the key database stores a plurality of keys associated with a plurality of different distances; 
receive, by the indexing system from a client device, a query of the database, the query indicating at least a target distance; 

determine a subset of the plurality of keys by comparing the target distance with each of the plurality of different distances stored in the key database, wherein the subset of the plurality of keys includes at least one of the first key and the second key,
retrieve, by the indexing system from the key database, the subset of the plurality of keys, and
retrieve, by the indexing system from the database, information associated with at least one of the data entries using at least one of the first index and the second index retrieved from the subset of the plurality of keys; and
transmit the response from the indexing system to the client device.
9.	(Original)  The non-transitory computer-readable storage medium of claim 8, having further instructions that when executed by the processor causes the processor to:
generate a user interface for display via the client device, the user interface including information describing at least the first data entry and the second data entry.
10.	(Original)  The non-transitory computer-readable storage medium of claim 9, wherein the first data entry describes a first event and the second data entry describes a second event, and wherein the user interface has a timeline of events including at least the first event and the second event.

12.	(Original)  The non-transitory computer-readable storage medium of claim 10, wherein generate the user interface comprises:
determine a first number of a type of event within a time range of the timeline of events;
determine a second number of the type of event within another time range adjacent to the time range; and
consolidate the time range and the other time range by aggregating the first number and the second number of the type of event.
13.	(Original)  The non-transitory computer-readable storage medium of claim 8, having further instructions that when executed by the processor causes the processor to:
receive one or more criteria associated with the query; and 
wherein determine the response to the query further comprises determine that the one or more criteria is satisfied.
14.	(Original)  The non-transitory computer-readable storage medium of claim 13, wherein the one or more criteria indicate demographic information, geographical information, a start date, or an end date.
15.	(Currently Amended)  An indexing system comprising:
one or more processors coupled to a non-transitory computer-readable storage medium comprising stored instructions for indexing of data entries in the indexing system;
an indexing engine configured to:
determine a first distance between a first data entry and a second data entry, the first data entry and the second data entry indexed in a database;
determine a second distance between the first data entry and a third data entry indexed in the database; 
generate a first key mapping the first data entry to the second data entry, the first key including the first distance and a first index indicating sources of each of the first data entry and the second data entry in the database;
generate a second key mapping the first data entry to the third data entry, the second key including the second distance and a second index indicating sources of each of the first data entry and the third data entry in the database;
store the first key and the second key in a key database, wherein the key database stores a plurality of keys associated with a plurality of different distances; and
a query engine configured to:
receive, by the indexing system from a client device, a query of the database, the query indicating at least a target distance; 
determine a response to the query by:
determine a subset of the plurality of keys by comparing the target distance with each of the plurality of different distances stored in the key 
retrieve, by the indexing system from the key database, the subset of the plurality of keys, and
retrieve, by the indexing system from the database, information associated with at least one of the data entries using at least one of the first index and the second index retrieved from the subset of the plurality of keys; and
transmit the response from the indexing system to the client device.
16.	(Original)  The indexing system of claim 15, further comprising a user interface engine configured to:
	generate a user interface for display via the client device, the user interface including information describing at least the first data entry and the second data entry.
17.	(Original)  The indexing system of claim 16, wherein the first data entry describes a first event and the second data entry describes a second event, and wherein the user interface has a timeline of events including at least the first event and the second event.
18.	(Original)  The indexing system of claim 17, wherein the first event and the second event are associated with a same subject, and wherein the timeline of events illustrates a connection between the first event and the second event.
19.	(Original)  The indexing system of claim 17, wherein generate the user interface comprises:

determine a second number of the type of event within another time range adjacent to the time range; and
consolidate the time range and the other time range by aggregating the first number and the second number of the type of event.
20.	(Original)  The indexing system of claim 15, wherein the query engine is further configured to:
receive one or more criteria associated with the query; and 
wherein determine the response to the query further comprises determine that the one or more criteria is satisfied.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments/Remarks filed (pages 10-12) dated June 9, 2021, regarding the features of claims 1, 10 and 19, the claimed features “generating a first key mapping the first data, the first key including the first distance and a first index indicating sources of each of the first index of the first data entry and the second data entry in the database; generating a second key mapping the first data entry to the third data entry, the second key including the second distance and a second index indicating sources of each of the first data entry and the third data entry in the database; storing the first key and the second key in a key database, wherein the key database stores a plurality of keys associated with a plurality of different distances”, and 
	The prior art Gopalakrishnan (US 2014/0046892) discloses a method for providing information visualization comprising identifying a plurality of events from a big data, calculating a temporal distance between at least two events, calculating a semantic distance between the at least two events, storing the calculated semantic distance and the temporal distance with respect to the at least two events in a data structure, providing the semantic distance and the temporal distances calculated between the at least two events on a visual representation, identifying one or more relevant events with respect to the target event based on the semantic distance and the temporal distance through visualization, selecting a plurality of events that influence the target event and examining a pattern of the plurality of events to realize possible collinearity of the events to further reduce the influencing events in order to facilitate feature selection through visualization.
The prior art Chen et al. (US 2017/0083585) discloses techniques and mechanisms are disclosed that enable a data intake and query system to generate and cause display of circular timelines of timestamped event data. As used herein, a circular timeline generally refers to a graphical display of timestamped events stored by a data intake and query system, wherein the timestamped events may be displayed as arcs of one or more concentric circles and located in a circular timeline area according to a chronological ordering associated with the events. One or more display attributes of each arc may further depend on other data associated with the corresponding events. For example, each arc of a circular time may be displayed at a particular radial distance, 
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/

/KRIS E MACKES/Primary Examiner, Art Unit 2153